Defendant did not preserve his claim that his weapon convictions were based on legally insufficient evidence, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We also reject defendant’s claim that these convictions were against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. Defendant’s defense of temporary lawful possession was based entirely on his own testimony, which the jury was entitled to discredit.
We find the sentence excessive to the extent indicated.
Defendant’s constitutional argument is unpreserved (see People v Iannelli, 69 NY2d 684 [1986], cert denied 482 US 914 *519[1987]), and we reject defendant’s argument to the contrary (see e.g. People v Rivera, 33 AD3d 450, 451 [2006], lv denied 7 NY3d 928 [2006]). We decline to review this claim in the interest of justice. As an alternative holding, we also reject it on the merits. Concur — Catterson, J.E, Richter, Manzanet-Daniels and Román, JJ.